Case: 20-151    Document: 22     Page: 1    Filed: 11/25/2020




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

  In re: VULCAN INDUSTRIAL HOLDINGS, LLC,
 VULCAN ENERGY SERVICES, LLC, CIZION, LLC,
    dba Vulcan Industrial Manufacturing, LLC,
                    Petitioners
              ______________________

                         2020-151
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:20-
cv-00200-ADA, Judge Alan D. Albright.
                  ______________________

                      ON PETITION
                  ______________________

   Before MOORE, O’MALLEY, and STOLL, Circuit Judges.
O’MALLEY, Circuit Judge.
                        ORDER
     Vulcan Industrial Holdings, LLC et al. (“Vulcan”) peti-
tion for a writ of mandamus directing the United States
District Court for the Western District of Texas to vacate
its August 2, 2020 order and to stay proceedings. Kerr Ma-
chine Co. opposes the petition.
   Kerr and Vulcan compete in the oilfield plunger pump
market. Kerr brought this suit in March 2020 seeking both
damages and injunctive relief, alleging that Vulcan
Case: 20-151    Document: 22      Page: 2    Filed: 11/25/2020




2                         IN RE: VULCAN INDUSTRIAL HOLDINGS




infringes U.S. Patent No. 10,591,070 (“the ’070 patent”). In
May 2020, Vulcan petitioned the United States Patent and
Trademark Office to institute post grant review (“PGR”) of
all claims of the ’070 patent. Two months later, Vulcan
moved to stay the litigation pending the outcome of the
PGR. On August 3, 2020, the district court denied that mo-
tion, explaining, among other things, that “[t]he PTAB has
not [yet] instituted the PGR.” Appx1.
     Mandamus is “reserved for extraordinary situations.”
Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S.
271, 289 (1988) (citation omitted). Under the well-estab-
lished standard for obtaining relief by way of mandamus,
the petitioner must: (1) show that it has a clear and indis-
putable legal right; (2) show it does not have any other
method of obtaining relief; and (3) convince the court that
the “writ is appropriate under the circumstances.” Cheney
v. U.S. Dist. Court for D.C., 542 U.S. 367, 380–81 (2004)
(citation omitted).
     Vulcan has failed to satisfy this exacting standard. Alt-
hough the district court’s ruling that denied a stay was rel-
atively cursory, it clearly relied on the fact that the Patent
Office has not actually instituted review proceedings. Un-
der such circumstances, we are unable to say that the dis-
trict court clearly overstepped its authority or that Vulcan
has shown a clear and indisputable right to relief. Cf. Vir-
tualAgility Inc. v. Salesforce.com, Inc., 759 F.3d 1307, 1315
(Fed. Cir. 2014) (noting district courts that have denied as
premature a motion to stay before the Patent Office pro-
ceedings were instituted).
    Accordingly,
    IT IS ORDERED THAT:
    The petition is denied.
Case: 20-151   Document: 22    Page: 3   Filed: 11/25/2020




IN RE: VULCAN INDUSTRIAL HOLDINGS                            3



                               FOR THE COURT

      November 25, 2020        /s/ Peter R. Marksteiner
           Date                Peter R. Marksteiner
                               Clerk of Court

s35